Citation Nr: 1549881	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  15-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of noncompensable for traumatic brain injury (TBI).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from February 1942 to September 1945; his awards include the Purple Heart.

This case comes before the Board on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of service connection for hypertension secondary to PTSD, service connection for arthritis/ rheumatoid arthritis secondary to PTSD, service connection for anemia secondary to PTSD, service connection for kidney disease secondary to PTSD, service connection for a bilateral hip disability, service connection for a bilateral knee disability, and service connection for Gastroesophageal Reflux Disease (GERD) have been raised by the record in the October 2015 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case, Veteran raised the issue of entitlement to TDIU in his October 2015 Written Brief Presentation.  Accordingly, the issue of entitlement to TDIU is before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.
 
2.  At no point during the period under appeal has the Veteran's PTSD resulted in total occupational and social impairment.

3.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and no more than Level V hearing acuity in the left ear.

4.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, for the Veteran's service connected PTSD, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2014).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in February 2015, with addendum dated April 2015.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

III.  PTSD Increased Rating

      Legal Criteria

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

      Facts and Analysis

The Veteran asserts that a rating for PTSD in excess of 50 percent is warranted, and the Board agrees.  The evidence of record shows symptoms most consistent with occupational and social impairment with deficiencies in most areas including mood, family relations, judgment, concentration, and a difficulty to establish and maintain effective relationships as contemplated by a 70 percent rating.  The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran has not exhibited total social and occupational impairment.  

The Veteran appeared for a VA examination in February 2015 with addendum to the report dated April 2015.  That examiner noted that the Veteran's symptoms included recurrent, involuntary, and intrusive distressing memories and dreams, persistent negative emotional state, depressed mood, anxiety, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, and chronic sleep disturbance, panic attacks more than once a week, and suicidal ideation.

A January 2015 social and industrial survey noted the Veteran's GAF as 40, indicating serious symptoms.  The Veteran reported to that examiner difficulty keeping jobs throughout his work life.  He reported that throughout his life, he has not had close friends, is seclusive and most comfortable by himself.

Giving the Veteran the benefit of the doubt the Board finds that the record supports occupational and social impairment, with deficiencies in most areas.  The record supports that the Veteran suffers disruptions to his social life, work life, thinking and mood due to his PTSD.

However, the record does not support that the Veteran suffers from total occupational and social impairment.  The February 2015 and January 2015 reports found the Veteran's thought processes intact.  The Veteran reported having a good relationship with his wife and children.  He denied hallucinations.  The February 2015 examiner noted that while the Veteran experienced suicidal ideation; however, he denied an active plan of suicide.  He displayed appropriate personal hygiene. Overall, the constellation of symptoms associated with the Veteran's PTSD do not correspond to the assignment of a 100 percent schedular disability rating.  

The record reflects no variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

      Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported in part anxiety, depression, suicidal ideation, hypervigilance and social isolation, all resulting in deficiencies in most areas, including social and work areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Hearing Loss Increased Rating

      Legal Criteria

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

      
Facts and Analysis

The Veteran requests an evaluation higher than 30 percent for his service-connected bilateral hearing loss.  The Veteran appeared a February 2015 VA examination, detailed below, during the pendency of this appeal, which supports that a higher rating is not warranted.

The Veteran's VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
40
55
70
90
64
Right:
(decibel)
55
60
80
95
73

Maryland CNC testing revealed speech recognition ability of 48 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed sensorineural hearing loss of the bilateral ears.

From Table VI of 38 CFR 4.85, Roman Numeral V is derived for the left ear and Roman Numeral VIII is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 30 percent evaluation is derived from Table VII.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86  (2014).  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz  and 70 decibels or more at 2,000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  For the latter scenario, that numeral will then be elevated to the next highest Roman numeral.  Id.  In this case, the Veteran's right ear does meet the criteria of four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz of 55 decibels or more.  However, the calculations still do not yield a rating higher than 30 percent under this section.

Thus, based on the audiometric findings, a rating in excess of 30 percent for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's bilateral hearing disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  Cf. 38 C.F.R. § 3.344  (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

      Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4   (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b)  does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  The February 2015 VA examination addressed impact that the Veteran's hearing loss has on the ordinary condition of daily life noting the Veteran still could not understand others despire using hearing aids for several years.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and no more than Level V hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  

The criteria for a 30 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749  (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for his service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Legal Criteria and Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Here, the Veteran is service-connected for bilateral pes planus, PTSD, bilateral hearing loss, scars, osteoarthritis of the bilateral hips, bilateral tinnitus, and TBI; bilateral pes planus and PTSD are rated at over 40 percent disabling.  The latest July 2015 rating decision reflects the combined evaluation as 90 percent disabling.  In the Veteran's October 2015 Written Brief Presentation, the Veteran indicated he retired early in part due to his PTSD symptoms.  In a January 2015 social and industrial survey, the Veteran reported he has had difficulty keeping jobs since he returned from active service.  The Veteran's February 2015 VA examinations found that the Veteran's hearing loss and tinnitus negatively impacts his ability to work, as he is struggles to understand spoken language even with hearing aids.  The Veteran's May 2015 VA examination as to his foot condition indicates the Veteran cannot stand long periods or walk more than 10 yards without severe instability, pain, and potential of falling.

Resolving doubt in favor of the Veteran, and taking into account his eduction and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  As such, the Board finds that the Veteran is entitled to TDIU.


ORDER

Entitlement to a rating of 70 percent for PTSD, but no more, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.

A total disability rating due to individual unemployability (TDIU) is granted.


REMAND

The Board finds additional evidentiary development is needed as to the Veteran's claim for an increased rating for TBI.

In the Veteran's October 2015 Written Brief Presentation, he contended his MOCA (Montreal Cognitive Assessment) score should be 4 out of 30 when his educational background are considered.  He further contends that his age and comorbid PTSD should adjust his MOCA score and result in a higher rating for TBI.  The Veteran attaches medical literature to support his assertion.  The Veteran's January 2015 VA examination found his MOCA test score as 5 out of 30.  Further, the record contains evaluations for PTSD, which reflect symptoms such as depression, which were not available to the VA examiner at the time of the January 2015 report.  The Board finds that an additional VA examination as to TBI is required to ensure that the record reflects an examination that fully and accurately captures the Veteran's TBI symptoms in light of new evidence and assertions of record.

On remand, the AOJ should ensure that all outstanding VA treatment records are obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA clinical records.

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the severity of his service-connected TBI disability for the pendency of the appeal period, from January 2015 to present.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

Please address the contention and medical literature contained in the Veteran's October 2015 Written Brief Presentation, which support that the Veteran's MOCA (Montreal Cognitive Assessment) score and associated TBI rating should adjusted when his educational background, age, and comorbid PTSD are considered.  
Please also review and address the Veteran's VA examination for PTSD, dated February 2015 with addendum April 2015, which records symptoms affecting mood such as depression.

3.  After the above is complete, readjudicate the Veteran's claim for an increased rating for TBI.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


